DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 9/9/2021, in reply to the Office Action mailed 6/23/2021, is acknowledged and has been entered.  Claims 2, 6 and 37 have been amended.  Claims 2, 3, 5, 7, 33-35 and 37-40 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Objections
	Claims 39 and 40 are rejected as being dependent from a rejected base claim, but would be allowable if re-written in independent form.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claim(s) 2, 3, 6, 7 and 33-35 and 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gretz et al. (US 9,632,094), as evidenced by Rajagopalan et al. (US 2008/029903), in view of Periasamy et al. (WO 07/002332), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues that the fluorescent dyes taught by Gretz and Rajagopalan fall outside the scope of claim 2.  Applicant asserts that Periasamy does not overcome the deficiencies of Gretz and Rajagopalan. Periasamy teaches that the compositions discussed therein are “sulfated and/or phosphated saccharides labeled with at least one 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the instant claims require that the fluorescent challenge molecule is not substantially absorbed by a healthy gut.  It is considered that binding/detection of ulcers/lesions set forth in Perisiamy are not part of a healthy gut, and are within the scope of the instant claims.  Further, the rejection does not require using Perisiamy’s composition as a whole, merely substitution of pyrazine, 

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618